Title: Elizabeth Smith Shaw to Abigail Adams, 13 June 1795
From: Shaw, Elizabeth Smith
To: Adams, Abigail


          
            My Dear Sister—
            Boston June 13th. 1795
          
          I should be unpardonable if I neglected this Opportunity of writing to you by a private hand, & returning my grateful acknowledgements to my dear Brother Adams & you, for all your kindness—but alas! how inadequate are words to express the feelings of my heart. Upon those occasions I think it my duty to trace mercy’s to there great Source, & look up to heaven with thankfulness that I, & my Children are not left friendless; silently imploring the richest of its Blessings for my Benefactors—
          I know your compassionate heart will be grieved to see from whence this Letter is dated— I came to Dr Welsh’s the day week you left me, expecting to spend a day, or two, & then return to Haverhill with my dear little Girl, in the Stage— but O my Sister I was taken sick the next day, & continued much worse than when at your House—till Sabbath Evening. I took nothing but flour milk porrage, & Laudinum at night; the Dr said nature would have its cource, & restringents were of no service—but I really thought it would swiftly carry me down the stream of time, & that I should never see you more, & you may well think what were the Objects of my tenderest Care— poor things thought I, what will become of you—for though your Mother has Enjoyed but feeble health, yet you will miss her when gone— It is an heart sinking disorder— I hope I shall not suffer with it again— I feel very weak, but am geting better as fast as I can— I have sent Abby Adams home in the Stage by Miss Betsy Harrod, & Mr Abbot is to come for me next Tuesday— I pray I may not be dissappointed—but patience must have its perfect work— I think sometimes, if I had less sensibility, I should enjoy better health—but I have naturally A cheerfull temper, which I find to be a most Excellent counterballance—against the ineviatable evils of Life—
          Sister Cranch is this week again confined by Sister Smith, I fear she will never be able to keep her in the House— I am distressed for her, & the dear Children, I most tenderly compasionate— I very much fear she will come to an untimely end—& watching is but of little service— they will Elude the strictest care, when once the dreadful Idea is infused—
          I am glad to hear you have suffered no more upon your Journey you had two hot Days, but upon the whole never finer weather— I long to have Mr Adams read Mr Dwights late Poem— I think it is

dedicated to him, & has great merit— He has a predilection for his native State, as all great Folks have— in him we deem it just—for it has certainly produced more literary characters than any other— Some parts of it are so descriptive, that if you had the Poem in your carriage, while passing through the well cultivated fields of Connetticut, I think your mind must be absorbed, & ravished with the beautious Scenes, & the justness of his Portrait—
          Before this reaches you, I hope you will have embraced your dear Daughter, & her Children, & are happily enjoying the Society of her amiable family— Please to kiss the sweet Children & tell them Aunt Shaw loves them, for their mothers sake, & wishes she had something to send them—
          Dr Welsh & Lady present their regards, & believe me to be with the greatest affection, your ever grateful Sister
          
            Elizabeth Shaw—
          
          
            PS— Your Last Letter dwells forcibly upon my mind— the injunctions conincide exactly with my own sentiments, & though I would have no one think I am waiting yet I am willing to say, I am trusting, & that I will assent to whatever my best Friends shall think right, but cannot be precipitated into a State, which shall not appear to be for the interest of my Children— I would act for them, more than for myself— The attention, & disinterestedness of one, really distresses me, he has called at the House every week, since my absence—
            Sophocles being asked what harm, he would wish his enemy, answered, that he might love where he was not liked— but I would have said, that they might be beloved by those whom they respected, & esteemed, but could not make those returns which were wished for greater harm cannot befall a person of benevolence, & exquisite sensibility—
            I think it is much best (at lest for the present) for me to sit solotary, & like the plaintive Dove in the Song, which so much affected me, coo—coo—coo—alone—& think more of an heavenly paradise, than of an earthly dwelling—
            I should not do justice to our amiable Louisa if I did not tell you she was one of the best of Nurses, for all those Daughters excell in their attention— they present every wish, that is in their power—& I think happy will be those gentlemen who obtain them—
            Dr Welsh & his wife have treated me with fraternal Affection, it is impossble for anybody to be kinder—
            
            Time, Experience, & a refined companion rubs of all the rough edges, & discovers the intrinsic value within—
            Mr Shaw always enjoyed good health, yet no man was ever kinder to others in Sickness. I shall feel the want of his tender care in returning home— he would watched my countenance, & gone softly over every stone—
          
        